DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of specie I, figure II, in the reply filed on November 10, 2020 is acknowledged.  The traversal is on the ground(s) that in order to establish reasons for insisting upon restriction, the Examiner must explain why there would be a serious burden on the Examiner if restriction is not required. Thus, the Examiner must show by appropriate explanation one of the following: 
(A) Separate classification thereof: This shows that each invention has attained 
recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification. 
(B) A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search. 
(C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g. searching different classes/subclasses or electronic resources, or employing different search queries), a different field of search is shown, even though 
The present Action fails to provide any reasonable explanation for why there would be a serious burden on the Examiner if the restriction is not required. More specifically, in addition to not identifying what features of the embodiments of FIGs. 2 and 3 form the basis for the Restriction Requirement, the Action does not even attempt to show, for example, separate classifications of the identified species, separate status in the art, or a different field of search. Despite the conclusory statements made therein, the Action presents no rationale supporting the assertion that a different search strategy would be required, nor why prior art for one species would not likely be applicable to the other. 
For all of the above reasons, it is respectfully submitted that the Election/Restriction Requirement set forth in the Action is insufficient and should be withdrawn. 
This is not found persuasive because as explained in the previous action, each of the species has different structural arrangement as shown by respective figures. For example, size and shape of the hole. Though, the search may overlap, a thorough search and consideration need more time and would be burdensome to the examiner.
The requirement is still deemed proper and is therefore made FINAL.
However, as stated in the previous action, upon allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received / retrieved and recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-11 and 17-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over the applicant’s admitted prior art figure 1, hereafter Prart’1, in view of Kobayashi (US 2002/0027020), Adachi (PCT/JP2018/029167, US 2020/0214129, relied upon for equivalent English translation),  and Ito (US 2012/0142200).
Regarding claim 1, Prart’1 discloses a circuit board, comprising: a plurality of signal contact pads (11a) each electrically contacting a contact point of one of a plurality of signal terminals (21a).
Prart’1 does not disclose a non-conductive through hole extending through the circuit board in an interval area between a pair of adjacent signal contact pads of the plurality of signal contact pads. 
Kobayashi, figure 1, discloses a top view of a circuit board, a signal through hole (3), power through hole (4), and non-conductive through hole (5). Kobayashi further discloses that the non-conductive through holes are for controlling the impedance (paragraph 0032).
Therefore, it would have been obvious to a person having ordinary skill in the art to provide the circuit board Part’1 with a non-conductive through hole extending through the circuit board in an interval area between a pair of adjacent signal contact pads of the plurality of signal contact pads, as taught by Kobayashi, in order to have a enhance the impedance of the wiring.
Additionally, Adachi, figure 1, discloses a circuit board with signal contact pad (12a), each electrically contacting a contact point of one of a plurality of signal terminals 
Ito, figure 1-2, discloses an electrical connector structure with circuit board (90, alone or 80 and 90, paragraph 0030)) with signal pads (82A), and terminal (20). Ito, appears to disclose hole / slit between the pads, those have not been identified / labeled. Ito further discloses the pads arranged G-S-S-G-S-S-G (paragraph 0031).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the circuit board of Praft’1 with a non-conductive through hole extending through the circuit board in an interval area between a pair of adjacent signal contact pads of the plurality of signal contact pads, as taught by Adachi, and Ito, in order to have required strength, along with flexibility.

Regarding claim 2, the modified board of Prart’1 further discloses a plurality of ground contact pads (12a) each electrically contacting a contact point of one of a plurality of ground terminals (22a). 

Regarding claim 3, the modified board of Prart’1 further discloses a plurality of non-conductive through holes, each of the plurality of non-conductive through holes extends through the circuit board in an interval area between one of the plurality of ground contact pads and one of the plurality of signal contact pads adjacent to the one of the plurality of ground contact pads (obvious as disclosed by Kobayashi, Adachi, and 
Regarding claim 4, the modified board of Prart’1 further discloses the plurality of signal contact pads and the plurality of ground contact pads are arranged in at least one row on a surface of the circuit board (see figure). 

Regarding claim 5, the modified board of Prart’1 further discloses wherein one of the plurality of ground contacts pads is disposed at at least one of a pair of opposite sides of each of the plurality of signal contact pads (see figure). 

Regarding claim 6, the modified board of Prart’1 further discloses wherein the plurality of signal contact pads are a plurality of differential signal contacts pads arranged in pairs and the plurality of signal terminals are a plurality of differential signal terminals arranged in pairs, the differential signal terminals electrically contact the differential signal contact pads (see figure, Prart’1 discloses the structure. The signal terminals are differential signal, merely require the signal terminal to be capable of used as differential signal.  It has been held that recitation that an element is “capable of” performing a function is not a positive limitation, but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138 (CCPA 1946). Therefore, the modified board of Prart’1 meets the limitation.

Regarding claim 7, the modified board of Prart’1 further discloses wherein one of the plurality of ground contact pads is disposed at each of a pair of opposite sides of 
Regarding claim 8, the modified board of Prart’1 further discloses wherein the non-conductive through hole is a circular non-conductive through hole with a circular cross section (obvious as disclosed by Kobayashi). 

Regarding claim 9, the modified board of Prart’1 further discloses wherein a pair of circular non-conductive through holes extend through the circuit board in the interval area (obvious as disclosed by Kobayashi, as applied to claim 1 above). 

Regarding claim 10, the modified board of Prart’1 further discloses wherein the non-conductive through hole is a circular non-conductive through hole with a circular cross section (obvious as disclosed by Kobayashi). 

Regarding claim 11, the modified board of Prart’1 further discloses wherein a pair of circular non-conductive through holes extend through the circuit board in the interval area (obvious as disclosed by Kobayashi, as applied to claim 1 above, in order to have desired impedance control).

Regarding claim 17, the modified board of Prart’1 further discloses wherein an impedance of a contact area between the circuit board and each of the signal terminals is adjusted to be equal to a preset impedance by adjusting at least one of a shape, a size, and a number of the non-conductive through hole (obvious to have desired In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 18, the modified board of Prart’1 further discloses wherein an impedance of a contact area between the circuit board and each of the signal terminals is adjusted to be equal to a preset impedance by adjusting at least one of a shape, a size, and a number of the non-conductive through hole (obvious as applied to claim 17 above). 

Regarding claim 19, the modified board of Prart’1 further discloses a connector, comprising: a circuit board including a plurality of signal contact pads each electrically contacting a contact point of one of a plurality of signal terminals and a non-conductive through hole extending through the circuit board in an interval area between a pair of adjacent signal contact pads of the plurality of signal contact pads (obvious as applied to claims 1 and 3 above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Egan (US 5,841,074), figure 2-3, a circuit board with hole (rectangular void 42) in the plane (40) to control the impedance (column 3, line 23-47).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933.  The examiner can normally be reached on generally: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ISHWARBHAI B PATEL/Primary Examiner, Art Unit 2847
                                                                                                                                                                                                        IBP / February 24, 2021